THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com March 5, 2012 John Stickel Attorney-Advisor Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Starflick.com Form S-1 Registration Statement File No. 333-174833 Dear Mr. Stickel: In response to your letter of comments dated March 2, 2012, please be advised as follows: OurBusiness 1.The disclosure you have requested has been provided. Management’s Discussion and Analysis or Plan of Operation 2.The disclosure you have requested has been provided. Other 3.A new auditor’s consent and a new attorney’s consent have been supplied. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Starflick.com
